20-10042-tmd Doc#71 Filed 02/26/20 Entered 02/26/20 12:10:41 Main Document Pg 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

   IN RE:                                            §           CASE NO. 20-10042-TMD
                                                     §
   SILICON HILLS CAMPUS, LLC,                        §           CHAPTER 11
                                                     §
            DEBTOR                                   §

    TEXAS DEPARTMENT OF TRANSPORTATION’S DESIGNATION OF EXHIBITS

          The Texas Department of Transportation (TxDOT) files this Designation of Exhibits for

  the hearing scheduled on February 26, 2020 at 2:00 p.m. in the above-captioned cased.

  Additionally, TxDOT may offer into evidence the exhibits submitted by any other party which are

  not offered or admitted into evidence. TxDOT may also rely on the exhibits offered into evidence

  by any other party and admitted by the Court.

                                         TXDOT’S EXHIBITS

   Exh. Description                                                       Offer   Object   Admit
   No.
    1.  Petition for Condemnation filed in Parcel 13;
        Cause No. C-1-CV-18-005354; State of Texas v. Silicon
        Hills Campus, LLC, et al.; Travis County Probate Court
        No. 1

     2.     Original Answer of Debtor filed in Parcel 13;
            Cause No. C-1-CV-18-005354; State of Texas v. Silicon
            Hills Campus, LLC, et al.; Travis County Probate Court
            No. 1

     3.     $3,500,000 Award by Special Commissioners filed in
            Parcel 13; Cause No. C-1-CV-18-005354; State of Texas
            v. Silicon Hills Campus, LLC, et al.; Travis County
            Probate Court No. 1

     4.     Objections to Award of Special Commissioners by
            Debtor filed in Parcel 13; Cause No. C-1-CV-18-005354;
            State of Texas v. Silicon Hills Campus, LLC, et al.; Travis
            County Probate Court No. 1



  Texas Department of Transportation’s Designation of Exhibits                             Page 1 of 3
20-10042-tmd Doc#71 Filed 02/26/20 Entered 02/26/20 12:10:41 Main Document Pg 2 of 3




     5.    Objections to Award of Special Commissioners by
           TxDOT filed in Parcel 13; Cause No. C-1-CV-18-
           005354; State of Texas v. Silicon Hills Campus, LLC, et
           al.; Travis County Probate Court No. 1

     6.    Notice of Deposit of Amount of Award of Special
           Commissioners filed in Parcel 13; Cause No. C-1-CV-
           18-005354; State of Texas v. Silicon Hills Campus, LLC,
           et al.; Travis County Probate Court No. 1.

     7.    Suggestion of Bankruptcy by Tuebor Reit Sub LLC
           filed in Parcel 13; Cause No. C-1-CV-18-005354; State
           of Texas v. Silicon Hills Campus, LLC, et al.; Travis
           County Probate Court No. 1

     8.    Petition for Condemnation filed in Parcel 9;
           Cause No. C-1-CV-18-005342; State of Texas v. Silicon
           Hills Campus, LLC, et al.; Travis County Probate Court
           No. 1

     9.    Original Answer of Debtor filed in Parcel 9;
           Cause No. C-1-CV-18-005342; State of Texas v. Silicon
           Hills Campus, LLC, et al.; Travis County Probate Court
           No. 1.

    10.    $139,345 Award by Special Commissioners filed in
           Parcel 9; Cause No. C-1-CV-18-005342; State of Texas v.
           Silicon Hills Campus, LLC, et al.; Travis County Probate
           Court No. 1

    11.    Objections to Award of Special Commissioners by
           TxDOT filed in Parcel 9; Cause No. C-1-CV-18-005342;
           State of Texas v. Silicon Hills Campus, LLC, et al.; Travis
           County Probate Court No. 1

    12.    Notice of Deposit of Amount of Award of Special
           Commissioners filed in Parcel 9; Cause No. C-1-CV-18-
           005342; State of Texas v. Silicon Hills Campus, LLC, et
           al.; Travis County Probate Court No. 1

    13.    Suggestion of Bankruptcy by Tuebor Reit Sub LLC
           filed in Parcel 9; Cause No. C-1-CV-18-005342; State of
           Texas v. Silicon Hills Campus, LLC, et al.; Travis County
           Probate Court No. 1




  Texas Department of Transportation’s Designation of Exhibits           Page 2 of 3
20-10042-tmd Doc#71 Filed 02/26/20 Entered 02/26/20 12:10:41 Main Document Pg 3 of 3




  Dated: February 26, 2020
                                                      Respectfully submitted.

                                                      KEN PAXTON
                                                      Attorney General of Texas

                                                      JEFFREY C. MATEER
                                                      First Assistant Attorney General

                                                      DARREN L. MCCARTY
                                                      Deputy Attorney General for Civil Litigation

                                                      ESTEBAN S.M. SOTO
                                                      Chief, Transportation Division

                                                      /s/ Kyle Pierce Counce
                                                      KYLE PIERCE COUNCE
                                                      Assistant Attorney General
                                                      kyle.counce@oag.texas.gov
                                                      State Bar No. 24082862
                                                      Transportation Division
                                                      P.O. Box 12548
                                                      Austin, Texas 78711-2548
                                                      (512) 936-1131 - Telephone
                                                      (512) 936-0888 - Facsimile

                                                      COUNSEL FOR THE TEXAS
                                                      DEPARTMENT OF TRANSPORTATION


                                    CERTIFICATE OF SERVICE

         The foregoing was served on all parties on the attached service list by United States First
  Class Mail or electronically by the Court’s ECF system on February 26, 2020.

                                                      /s/ Kyle Pierce Counce
                                                      KYLE PIERCE COUNCE
                                                      Assistant Attorney General




  Texas Department of Transportation’s Designation of Exhibits                              Page 3 of 3
